IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-50,360-02


EX KIMBERLY LAGAYLE MCCARTHY





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. F97-34795-V IN THE 292ND DISTRICT COURT
DALLAS COUNTY



	Per Curiam.  KEASLER, J., not participating.
 

O R D E R


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071, Tex. Code Crim. Proc.
	On November 1, 2002, applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim.
Proc., and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  McCarthy v. State, No. 74,590 (Tex.
Crim. App. September 22, 2004).
	Applicant presents fifteen allegations in her application in which she challenges the
validity of her conviction and resulting sentence.  The trial court did not hold an evidentiary
hearing.  The trial court entered findings of fact and conclusions of law and recommended that
the relief sought be denied.  
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions, with the exception of findings #21 and
#22.  Based upon the trial court's findings and conclusions and our own review, we deny relief. 
	IT IS SO ORDERED THIS THE 12TH DAY OF SEPTEMBER, 2007.

Do Not Publish